DETAILED ACTION
This final action is in response to Remarks filed on 09/24/2021.
Claim 20 was canceled in the amendments filed on 06/08/2020.
Claim 21 was added in the amendments filed on 02/01/2021.
Claims 1-19 and 21 are pending and are presented for examination.

Response to Arguments
Applicant’s arguments filed on 09/24/2021 with respect to claims 1-19 and 21 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding 112b, examiner respectfully withdraws the rejection of new subject matter according to claims 1, 8, 14, and 21. Examiner has withdrawn this rejection in view of the current amendments and applicant’s remarks at page 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pattan et al. (20170201873) in view of Kreitzer et al. (20120034938) in view of Froment et al. (9456043) in view of Gopalakrishnan et al. (9380146).

Regarding claim 1, Pattan teaches a system comprising one or more first servers associated with a service provider, the one or more first servers including: one or more first processors; and one or more non-transitory first computer-readable media storing first instructions executable by the one or more first processors, wherein the first instructions program the one or more first processors to [Pattan ¶0015, ¶0092, and ¶0243-¶0247, and figures 4 & 13: a computing environment including networking devices, processors, and memory/storage for responding to a real-time text (RTT) call]: 
receive, from a first device that subscribes to first services available from the service provider, an offer to establish a real-time text (RTT) call with a second device that subscribes to second services available from an alternate service provider [Pattan ¶0093, ¶0213, ¶0233, and figure 16: device 102a (first device) sends network 104a (service provider) a request to establish RTT (offer or SIP invite) with device 102b (second device)]; 
wherein the RTT call includes typed text from a RTT media stream and an audio or a video media stream [Pattan ¶0044, ¶0058, ¶0121, and figure 5: the RTT call (SIP invite/offer) includes a m-line for text associated with RTT as defined in RFC 4103 (or 3GPP 26.114) and a m-line for audio data (voice call and an attribute with sendrecv for the audio m-line, wherein the text can be typed, also see Pattan ¶0068, ¶0102, ¶0125, and ¶0129];
transmit the offer to the alternate service provider [Pattan ¶0198, ¶0215, and ¶0235: network 104a sends the RTT request/SIP invite to network 104b (alternative service provider) associated with device 102b]; and

However, Pattan does not explicitly teach receive a second indication that the second device does not support RTT, the second indication associated with the first indication by the alternate service provider; and determine not to transcode the RTT call based at least in part on the second indication; and establish the RTT call between the first device and the second device without a transcoded RTT media stream, wherein the established RTT call includes the audio or the video stream without the typed text from the RTT media stream over a duration of the RTT call.
Kreitzer teaches receive a second indication that the second device does not support RTT [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT)], 
the second indication associated with the first indication by the alternate service provider [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the indications may be related in which an indication may be that the destination device is not a RTT destination and an indication may be that the destination device is not RTT enabled (i.e., both indication conveys that the destination device does not support RTT)]; and 
determine not to transcode the RTT call based at least in part on the second indication [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the communication remains in normal operational mode using standard text protocols based on the determination that the destination device is a not a RTT destination and/or is not RTT enabled].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan with the teachings of Kreitzer in order to incorporate receive a second indication that the second device does not support RTT, the second indication associated with the first indication by the alternate service provider; and determine not to transcode the RTT call based at least in part on the second indication. 

NOTE: The combination of Pattan-Kreitzer provides the technique of receiving indications that a device has rejected a communication (RTT request/SIP invite) because the device does not support RTT thereby the communication remains in normal operational mode using standard text protocols in which transcoding/converting of RTT is not necessary.
However, Pattan-Kreitzer does not explicitly teach establish the RTT call between the first device and the second device without a transcoded RTT media stream, wherein the established RTT call includes the audio or the video stream without the typed text from the RTT media stream over a duration of the RTT call.
Froment teaches establish the RTT call between the first device and the second device without a transcoded RTT media stream [Froment column 2 lines 43-57, column 5 lines 44-67, and column 9 lines 7-22: a RTT communication (call) is established between devices without identifying information of the users (text data), i.e., the communication may be established without any transcoding], 
wherein the established RTT call includes the audio or the video stream without the text associated with the RTT media stream [Froment column 2 lines 43-57, column 5 lines 44-67, and column 9 lines 7-22: the RTT communication (call) may take place without revealing the account name of the respective user accounts (text data associated with the video chat), i.e., the communication may be established without any transcoding, thus the communication is established without any transcoded text].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan-Kreitzer with the teachings of Froment in order to incorporate establish the RTT call between the first device and the second device without a transcoded RTT media stream, wherein the established RTT call includes the audio or the video stream without the text associated with the RTT media stream.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for RTT communication without identifying user information, thereby illustrating privacy and security as explained in column 5 lines 44-67 of Froment.

Gopalakrishnan teaches wherein the established RTT call includes the audio or the video stream without the typed text from via the RTT media stream over a duration of the RTT call [Gopalakrishnan column 2 lines 20-32, column 3 line 41-column 4 line 19, and column 10 lines 45-54: a text call mode (RTT) is established and is switched to a voice call mode in which is established without typed text or text messaging].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan-Kreitzer-Froment with the teachings of Gopalakrishnan in order to incorporate wherein the established RTT call includes the audio or the video stream without the typed text from the RTT media stream over a duration of the RTT call. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that establishes a call or communication without typing text as explained in column 4 lines 12-19 of Gopalakrishnan.

Regarding claim 2, Pattan-Kreitzer-Froment-Gopalakrishnan teaches the system as claim 1 recites. 
Pattan additionally teaches further comprising one or more second servers associated with the alternate service provider, the one or more second servers including: one or more second processors; and one or more second computer-readable media storing second instructions executable by the one or more second processors, wherein the second instructions program the one or more second processors to [Pattan ¶0015, ¶0092, and ¶0243-¶0247, and figures 4 & 13: a computing environment including networking devices, processors, and memory/storage for responding to a real-time text (RTT) call]:
receive, from the service provider, the offer [Pattan ¶0198, ¶0215, and ¶0235: network 104a sends the RTT request/SIP invite to network 104b (alternative service provider) associated with device 102b];

receive, from the second device, the first indication that the second device does not accept the offer [Pattan ¶0067, ¶0097, ¶0217, ¶0241, and figure 19: device 102b sends a message/response to network 104b indicating rejection of the call]; and
transmit the first indication to the service provider [Pattan ¶0067, ¶0097, ¶0219, ¶0241, and figure 19: network 104b sends a message/response to network 102a indicating rejection of the call]. 
However, Pattan does not explicitly teach teaches determine, based at least in part on the first indication, that the second device does not support RTT; associate the second indication with the first indication; and transmit the second indication to the service provider.
Kreitzer teaches determine, based at least in part on the first indication, that the second device does not support RTT [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT)]; 
associate the second indication with the first indication [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the indications may be related in which an indication may be that the destination device is not a RTT destination and an indication may be that the destination device is not RTT enabled (i.e., both indication conveys that the destination device does not support RTT)]; and 
transmit the second indication to the service provider [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the communication remains in normal operational mode using standard text protocols based on the determination that the destination device is a not a RTT destination and/or is not RTT enabled]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan with the teachings of Kreitzer in order to incorporate determine, based at least in part on the first indication, that the second device does not support RTT; associate the second indication with the first indication; and transmit the second indication to the service provider. 

Kreitzer ¶0027, ¶0029, and figure 1 further discloses a server 114 is associated with the response center 110 and includes console(s), cpu(s), and memory with respect to a server associated with the alternate service provider.
NOTE: The combination of Pattan-Kreitzer provides the technique of receiving indications that a device has rejected a communication (RTT request/SIP invite) because the device does not support RTT thereby the communication remains in normal operational mode using standard text protocols in which transcoding/converting of RTT is not necessary.

Regarding claim 3, Pattan-Kreitzer-Froment-Gopalakrishnan teaches the system as claim 2 recites. 
Kreitzer further teaches wherein the one or more second servers further include an interworking function to determine that the second device does not support RTT [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT)]. The same rationale applies as in claim 1.

Regarding claim 4, Pattan-Kreitzer-Froment-Gopalakrishnan teaches the system as claim 3 recites. Kreitzer further teaches wherein the interworking function determines that the second device does not support RTT based at least in part on: analyzing the first indication to determine whether the first indication is associated with a third indication indicating that RTT functionality associated with the second device is disabled [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not RTT enabled (i.e., RTT functionality associated with the second device is disabled)]; and 
nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT), thus indications are not the same]. The same rationale applies as in claim 1.

Regarding claim 5, Pattan-Kreitzer-Froment-Gopalakrishnan teaches the system as claim 1 recites. 
Pattan further teaches wherein the second indication is a feature tag [Pattan ¶0089-¶0090: the message may include a real time text tag]. 

Regarding claim 7, Pattan-Kreitzer-Froment-Gopalakrishnan teaches the system as claim 1 recites. 
Kreitzer further teaches wherein the service provider or the alternate service provider is a non-internet protocol multimedia subsystem (IMS)-enabled emergency services service provider [Kreitzer ¶0031: the alternate service provider may not be an emergency resource center].

Regarding claim 8, Pattan teaches a computer-implemented method performed by one or more servers of a service provider, the computer-implemented method comprising [Pattan ¶0015, ¶0092, and ¶0243-¶0247, and figures 4 & 13: a computing environment including networking devices, processors, and memory/storage for responding to a real-time text (RTT) call]: 
receiving, from a first device that subscribes to first services available from the service provider, an offer to establish a real-time text (RTT) call with a second device that subscribes to second services available from an alternate service provider [Pattan ¶0093, ¶0213, ¶0233, and figure 16: device 102a (first device) sends network 104a (service provider) a request to establish RTT (offer or SIP invite) with device 102b (second device)]; 


and transmitting the offer to the alternate service provider [Pattan ¶0198, ¶0215, and ¶0235: network 104a sends the RTT request/SIP invite to network 104b (alternative service provider) associated with device 102b].
However, Pattan does not explicitly teach receiving, from the alternate service provider and responsive to the offer, an indication of a state of RTT functionality associated with the second device, the state of the RTT functionality being determined by the alternate service provider; determining whether to transcode the RTT call based at least in part on the state of the RTT functionality; and establishing the RTT call between the first device and the second device without transcoded RTT media stream, wherein the established RTT call includes the audio or the video stream without the typed text from the RTT media stream over a duration of the RTT call.
Kreitzer teaches receiving, from the alternate service provider and responsive to the offer, an indication of a state of RTT functionality associated with the second device [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT), furthermore Kreitzer ¶0022 discloses that device state information (indicating whether the communication device 120 is in a regular operational mode or an RTT transmission mode) is determined, analyzed, and/or received], 
the state of the RTT functionality being determined by the alternate service provider [Kreitzer ¶0031, ¶0038, ¶0043, ¶0055, and ¶0058: the system determines if the destination device is a RTT destination and/or if it is RTT enabled, theses determinations are equivalent to determining the state of RTT functionality (RTT supported or not)]; and 

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan with the teachings of Kreitzer in order to incorporate receiving, from the alternate service provider and responsive to the offer, an indication of a state of RTT functionality associated with the second device, the state of the RTT functionality being determined by the alternate service provider; and determining whether to transcode the RTT call based at least in part on the state of the RTT functionality. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that facilitates improved communications between individuals desiring to communicate using RTT as explained in ¶0005 of Kreitzer.
NOTE: The combination of Pattan-Kreitzer provides the technique of receiving indications that a device has rejected a communication (RTT request/SIP invite) because the device does not support RTT thereby the communication remains in normal operational mode using standard text protocols in which transcoding/converting of RTT is not necessary.
However, Pattan-Kreitzer does not explicitly teach establishing the RTT call between the first device and the second device without transcoded RTT media stream, wherein the established RTT call includes the audio or the video stream without the typed text from the RTT media stream over a duration of the RTT call.
Froment teaches establishing the RTT call between the first device and the second device without transcoded RTT media stream [Froment column 2 lines 43-57, column 5 lines 44-67, and column 9 lines 7-22: a RTT communication (call) is established between devices without identifying information of the users (text data), i.e., the communication may be established without any transcoding], 


without the text associated with the RTT media stream [Froment column 2 lines 43-57, column 5 lines 44-67, and column 9 lines 7-22: the RTT communication (call) may take place without revealing the account name of the respective user accounts (text data associated with the video chat), i.e., the communication may be established without any transcoding, thus the communication is established without any transcoded text].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan-Kreitzer with the teachings of Froment in order to incorporate establishing the RTT call between the first device and the second device without transcoded RTT media stream, wherein the established RTT call includes the audio or the video stream without the text associated with the RTT media stream.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for RTT communication without identifying user information, thereby illustrating privacy and security as explained in column 5 lines 44-67 of Froment.
However, Pattan-Kreitzer-Froment does not explicitly teach wherein the established RTT call includes the audio or the video stream without the typed text from the RTT media stream over a duration of the RTT call.
Gopalakrishnan teaches wherein the established RTT call includes the audio or the video stream without the typed text from via the RTT media stream over a duration of the RTT call [Gopalakrishnan column 2 lines 20-32, column 3 line 41-column 4 line 19, and column 10 lines 45-54: a text call mode (RTT) is established and is switched to a voice call mode in which is established without typed text or text messaging].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan-Kreitzer-Froment with the teachings of Gopalakrishnan in order to incorporate wherein the established RTT call includes the audio or the video stream without the typed text from the RTT media stream over a duration of the RTT call. 


Regarding claim 9, Pattan-Kreitzer-Froment-Gopalakrishnan teaches the computer-implemented method as claim 8 recites. 
Pattan teaches wherein the indication indicates that the second device declined the offer [Pattan ¶0067, ¶0097, ¶0219, ¶0241, and figure 19: network 104b sends a message/response to network 104a indicating rejection of the call] and
and includes a feature tag indicating that the state of the RTT functionality [Pattan ¶0089-¶0090: the message may include a real time text tag], 
the feature tag added by the alternate service provider [Pattan ¶0086-¶0090: the system determines if the destination device is a RTT destination and/or if it is RTT enabled, wherein a message may include a tag indicating support of RTT]. 
Kreitzer further teaches wherein the indication indicates a feature tag indicating that the state of the RTT functionality is associated with an unsupported state [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT), furthermore Kreitzer ¶0022 discloses that device state information (indicating whether the communication device 120 is in a regular operational mode or an RTT transmission mode) is determined, analyzed, and/or received]. The same rationale applies as in claim 8.





Regarding claim 10, Pattan-Kreitzer-Froment-Gopalakrishnan teaches the computer-implemented method as claim 9 recites. 
Pattan additionally teaches further comprising determining not to transcode the RTT call based at least in part on the state of the RTT functionality [Pattan ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the communication remains in normal operational mode using standard text protocols based on the determination that the destination device is a not a RTT destination and/or is not RTT enabled].

Regarding claim 11, Pattan-Kreitzer-Froment-Gopalakrishnan teaches the computer-implemented method as claim 8 recites. 
Pattan further teaches wherein the indication indicates that the second device declined the offer receive, from the alternate service provider, a first indication that the second device declined the offer [Pattan ¶0067, ¶0097, ¶0219, ¶0241, and figure 19: network 104b sends a message/response to network 104a indicating rejection of the call] and 
either (i) RTT functionality associated with the second device is not in a disabled state or (ii) the second device supports teletypewriter (TTY) services [Pattan ¶0086-¶0090: the message may include a real time text tag indicating support of RTT]. 

Regarding claim 12, Pattan-Kreitzer-Froment-Gopalakrishnan teaches the computer-implemented method as claim 11 recites. 
Kreitzer additionally teaches further comprising determining to transcode the RTT call based at least in part on the indication [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the communication remains in normal operational mode using standard text protocols based on the determination that the destination device is a not a RTT destination and/or is not RTT enabled, wherein RTT may be established when one or more of the devices is determined to support RTT].



Regarding claim 21, Pattan-Kreitzer-Froment-Gopalakrishnan teaches the system as claim 1 recites. 
Froment further teaches wherein the RTT call including the audio or the video media stream comprises the RTT call including the video media stream and establishing the RTT call between the first device and the second device comprises establishing the video media stream without the text associated with the RTT media stream [Froment column 2 lines 43-57, column 5 lines 44-67, and column 9 lines 7-22: a RTT communication (call) is established between devices without identifying information of the users (text data), thus the RTT communication (call) may take place without revealing the account name of the respective user accounts (text data associated with the video chat), i.e., the communication may be established without any transcoding, thus the video chat is established without any transcoded text]. The same rationale applies as in claim 1.
Gopalakrishnan further teaches establishing the video media stream without the typed text from via the RTT media stream [Gopalakrishnan column 2 lines 20-32, column 3 line 41-column 4 line 19, and column 10 lines 45-54: a text call mode (RTT) is established and is switched to a voice call mode in which is established without typed text or text messaging]. The same rationale applies as in claim 1.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pattan et al. (20170201873) in view of Kreitzer et al. (20120034938) in view of Froment et al. (9456043) in view of Gopalakrishnan et al. (9380146) in view of Kapil et al. (6941345).

Regarding claim 6, Pattan-Kreitzer-Froment-Gopalakrishnan teaches the system as claim 1 recites. However, Pattan-Kreitzer-Froment-Gopalakrishnan does not explicitly teach wherein the service provider and the alternate service provider are partner service providers. 
Kapil teaches wherein the service provider and the alternate service provider are partner service providers [Kapil column 4 lines 12-23 and column 9 lines 1-19 and figure 1: the service providers A and B are partner service providers for communities A and B].


A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows real time text based messaging between device in different communities as explained in column 9 lines 1-19 of Kapil.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pattan et al. (20170201873) in view of Kreitzer et al. (20120034938) in view of Froment et al. (9456043) in view of Gopalakrishnan et al. (9380146) in view of Jung et al. (20160198314).

Regarding claim 13, Pattan-Kreitzer-Froment-Gopalakrishnan teaches the computer-implemented method as claim 8 recites. However, Pattan-Kreitzer-Froment-Gopalakrishnan does not explicitly teach wherein the indication comprises a feature tag that is added, by the alternate service provider, to a response declining the offer to establish the RTT call. 
Jung teaches wherein the indication comprises a feature tag that is added, by the alternate service provider, to a response declining the offer to establish the RTT call [Jung ¶0068-¶0069 and ¶0130: an indication/tag is added to the message in response to rejecting the communication for indicating the reason for rejection]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan-Kreitzer-Froment-Gopalakrishnan with the teachings of Jung in order to incorporate herein the indication comprises a feature tag that is added, by the alternate service provider, to a response declining the offer to establish the RTT call. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows a device to include a reason for rejection of a communication as explained in ¶0130 of Jung.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pattan et al. (20170201873) in view of Kreitzer et al. (20120034938) in view of Hallin et al. (20050083910) in view of Gopalakrishnan et al. (9380146).

Regarding claim 14, Pattan teaches a computer-implemented method comprising: 
receiving, from a service provider and at an alternate service provider, an offer to establish a real-time text (RTT) call with a first device that supports RTT [Pattan ¶0198, ¶0215, and ¶0235: network 104a sends the RTT request/SIP invite to network 104b (alternative service provider) associated with device 102b], 
wherein the RTT call includes typed text from an RTT media stream and an audio or a video media stream [Pattan ¶0044, ¶0058, ¶0121, and figure 5: the RTT call (SIP invite/offer) includes a m-line for text associated with RTT as defined in RFC 4103 (or 3GPP 26.114) and a m-line for audio data (voice call and an attribute with sendrecv for the audio m-line, wherein the text can be typed, also see Pattan ¶0068, ¶0102, ¶0125, and ¶0129];
transmitting the offer to a second device associated with the alternate service provider [Pattan ¶0198, ¶0215, and ¶0235: network 104b sends the RTT request/SIP invite to device 102b]; 
determining that the second device does not accept the offer [Pattan ¶0067, ¶0097, ¶0217, ¶0241, and figure 19: device 102b sends a message/response to network 104b indicating rejection of the call]; and
transmitting a first response indicating that the second device rejected the offer to the service provider [Pattan ¶0067, ¶0097, ¶0217, ¶0241, and figure 19: device 102b sends a message/response to network 104b indicating rejection of the call].
However, Pattan does not explicitly teach determining whether the second device supports RTT; the first response indicating that the second device does not support RTT; and establishing, responsive to transmitting the response to the service provider, the RTT call without a transcoder, wherein the established RTT call includes the audio or the video stream without the typed text from the RTT media stream over a duration of the RTT call. 

the first response indicating that the second device does not support RTT [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT)]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan-Kreitzer with the teachings of Jung in order to incorporate herein the indication comprises a feature tag that is added, by the alternate service provider, to a response declining the offer to establish the RTT call. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that facilitates improved communications between individuals desiring to communicate using RTT as explained in ¶0005 of Kreitzer.
NOTE: The combination of Pattan-Kreitzer provides the technique of receiving indications that a device has rejected a communication (RTT request/SIP invite) because the device does not support RTT thereby the communication remains in normal operational mode using standard text protocols in which transcoding/converting of RTT is not necessary.
However, Pattan-Kreitzer does not explicitly teach establishing, responsive to transmitting the response to the service provider, the RTT call without a transcoder, wherein the established RTT call includes the audio or the video stream without the typed text from the RTT media stream over a duration of the RTT call. 
Hallin teaches establishing, responsive to transmitting the response to the service provider, the RTT call without a transcoder [Hallin ¶0014-¶0015 and ¶0019: communication may take place without a transcoder, i.e., communication may be established without any transcoding].

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for communication without inserting a transcoder as explained in ¶0019 of Hallin.
However, Pattan-Kreitzer-Hallin does not explicitly teach wherein the established RTT call includes the audio or the video stream without the typed text from the RTT media stream over a duration of the RTT call. 
Gopalakrishnan teaches wherein the established RTT call includes the audio or the video stream without the typed text from via the RTT media stream over a duration of the RTT call [Gopalakrishnan column 2 lines 20-32, column 3 line 41-column 4 line 19, and column 10 lines 45-54: a text call mode (RTT) is established and is switched to a voice call mode in which is established without typed text or text messaging].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan-Kreitzer-Froment with the teachings of Gopalakrishnan in order to incorporate wherein the established RTT call includes the audio or the video stream without the typed text from the RTT media stream over a duration of the RTT call. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that establishes a call or communication without typing text as explained in column 4 lines 12-19 of Gopalakrishnan.




Regarding claim 15, Pattan-Kreitzer-Hallin-Gopalakrishnan teaches the computer-implemented method as claim 14 recites. 
Pattan additionally teaches further comprising: receiving, from the second device, a second response indicating that the second device does not accept the offer [Pattan ¶0067, ¶0097, ¶0217, ¶0241, and figure 19: device 102b sends a message/response to network 104b indicating rejection of the call].
Kreitzer further teaches analyzing the second response to determine whether the second response is associated with a first indication that RTT functionality associated with the second device is disabled [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not RTT enabled (i.e., RTT functionality associated with the second device is disabled)]; 
determining that the second response lacks the first indication [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT), thus indications are not the same]; and 
determining that the second device does not support RTT based on the second response lacking the first indication [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the communication remains in normal operational mode using standard text protocols based on the determination that the destination device is a not a RTT destination and/or is not RTT enabled]. The same rationale applies as in claim 14.

Regarding claim 16, Pattan-Kreitzer-Hallin-Gopalakrishnan teaches the computer-implemented method as claim 15 recites. 
Kreitzer additionally teaches further comprising associating a second indication with the response [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the indications may be related in which an indication may be that the destination device is not a RTT destination and an indication may be that the 
the second indication indicating that the second device does not support RTT [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT)]. The same rationale applies as in claim 14.

Regarding claim 17, Pattan-Kreitzer-Hallin-Gopalakrishnan teaches the computer-implemented method as claim 16 recites. 
Pattan further teaches wherein the second indication is a feature tag [Pattan ¶0089-¶0090: the message may include a real time text tag]. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pattan et al. (20170201873) in view of Kreitzer et al. (20120034938) in view of Hallin et al. (20050083910) in view of Gopalakrishnan et al. (9380146) in view of Vejlgaard (20030053603).

Regarding claim 18, Pattan-Kreitzer-Hallin-Gopalakrishnan teaches the computer-implemented method as claim 16 recites. 
Kreitzer further teaches associating the second indication based at least in part on determining that the second device does not support TTY services or RTT [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT), furthermore, the indications may be related in which an indication may be that the destination device is not a RTT destination and an indication may be that the destination device is not RTT enabled (i.e., both indications convey that the destination device does not support RTT)]. The same rationale applies as in claim 1.

Vejlgaard teaches further comprising: analyzing one or more criteria associated with the first response to determine that the second device does not support teletypewriter (TTY) services [Vejlgaard ¶0005: during call setup, analysis is made as to whether a device supports or does not support TTY].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan-Kreitzer-Hallin-Gopalakrishnan with the teachings of Vejlgaard in order to incorporate analyzing one or more criteria associated with the first response to determine that the second device does not support teletypewriter (TTY) services. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that minimizes the number of normal voice calls with the TTY bearer bit enabled and makes easy access for the TTY user to enable the TTY mode switch as explained in ¶0005 of Vejlgaard.

Regarding claim 19, Pattan-Kreitzer-Hallin-Gopalakrishnan-Vejlgaard teaches the computer-implemented method as claim 18 recites. 
Pattan further teaches wherein the one or more criteria includes a cellular technology supported by the second device [Pattan ¶0054: the second device may be a mobile phone, tablet, or any other communication device capable of making communications]. 
Kreitzer further teaches wherein the one or more criteria includes a cellular technology supported by the second device [Kreitzer ¶0019: the device may be a mobile phone, tablet, or any other communication device capable of making communications].The same rationale applies as in claim 14.
Vejlgaard further teaches wherein the one or more criteria includes a cellular technology supported by the second device [Vejlgaard ¶0021, ¶0023, ¶0025 and ¶0027: the device may be a mobile phone, tablet, or any other communication device capable of making communications]. The same rationale applies as in claim 18.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yue; US 20140235214 A1: Limiting Processing of Calls as Text Telephony Calls.

Coulombe; US 20050165913 A1: Media adaptation determination for wireless terminals.

Piett; US 20130077536 A1: ROUTING ENGINE FOR EMERGENCY COMMUNICATIONS.

Gammon: 20130103399: DETERMINING AND CONVEYING CONTEXTUAL INFORMATION FOR REAL TIME TEXT.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616. The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/             Examiner, Art Unit 2453   



/Hitesh Patel/             Primary Examiner, Art Unit 2419                                                                                                                                                                                           
10/6/21